DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 10-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 7,200,294) 
With respect to claims 1, 20 Uchida ‘294 shows and discloses a laser mount assembly (Fig 1-4) comprising: a lens holder including a collimating lens (Fig 3: 102 a lens holder including 150 a collimating lens); a laser subassembly positioned adjacent the lens holder (Fig 1-4: 14A) and comprising: a emitting laser (Fig 1-4: a LD 110); a thermal electric cooler (Fig 1-4: a TEC 120); and a thermistor (Fig 1-4: a thermistor 130); and a printed circuit board positioned adjacent the laser subassembly and including a plurality of heating components, wherein the heating components heat the area between the lens holder and the laser subassembly (Fig 1-9: substrate 11 with wiring pattern/as PCB where elements mount and plurality of heating components/heater 15A and heater control 13C heat the area between the lens holder 102 and the laser subassembly 14A).  The claim further require the emitting laser is a vertical-cavity surface-emitting laser.  Uchida ‘294 did not explicitly state the above.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its (Col 4-6: 45-67).

With respect to claim 10, the claim further requires the printed circuit board includes a plurality of thermistors.  Uchida ‘294 discloses of the thermistor (Fig 4: 130 thermistor), without explicitly state the use of plurality of thermistors.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

With respect to claim 11, Uchida ‘294 shows wherein the printed circuit board is circular (Fig 2B, 3: substrate 11 with wiring pattern/PCB).

With respect to claim 12, the claim further requires wherein the heating components are resistors. Uchida ‘294 discloses of the heating components, but did not explicitly state the heating components are resistor (Fig 1-4: heater 15A and heater control 13C).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known resistor element could be used as heating component.  
With respect to claim 13, the claim further requires wherein the printed circuit board includes a current source for the vertical-cavity surface-emitting laser.  Uchida ‘294 did not explicitly state as the above.  However, Uchida ‘294 shows the wiring and/or electrodes connecting to the laser subassembly/ laser mount assembly to energize the laser diode (Fig 1-9: laser driver 12, substrate 11/laser subassembly 14A with wiring pattern/PCB 17/180).  Therefore, it is within one skill in the art to recognize Uchida ‘294 capable of having a current source to the laser, for the benefit of driving/energizing the laser.
With respect to claim 14, the claim further requires wherein the printed circuit board includes a current sensor.  Uchida ‘294 discloses the use of sensor, but did not explicitly state of a current sensor.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is recognize the well-known use of current sensor to detect the current to lasing element to drive the desire laser wavelength output and/or control the amount of current to the heater, for the benefit of achieving its intended output(s) wavelength/ heat.
 With respect to claim 15, Uchida ‘294 shows further comprising a laser assembly base positioned adjacent the lens holder (Fig 1-3, 5A-9).
With respect to claim 16, the claim further requires further comprising a plurality of adhesive elements securing the lens holder to the laser assembly base.  Uchida ‘294 did not explicitly state as the above.  However, Uchida ‘294 did shows and discloses the use of adhesive to bond the components to the laser assembly base (Fig 1-9; Col 4: 14-20).  Therefore, it is within one skill in the art to recognize Uchida ‘294 capable of having or using known adhesive elements, for the benefit of stability by mounting/ bonding/ holding the element(s)/component(s) in its place. 
Allowable Subject Matter
Claims 2-9, 17-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2: 
further comprising a thermal assembly positioned adjacent the lens holder and comprising: a thermal insulator; a thermal mass positioned adjacent the thermal insulator; and a thermal heat transfer pad positioned adjacent the thermal mass.
Claim 17:
Claim 18:
wherein six adhesive elements secure the lens holder to the laser assembly base.Claim 19:
wherein the adhesive is an acrylated urethane.	Claim 21: 
wherein the setpoint temperature is 400 C+/- 70 milikelvin.






					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828